DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 04/13/2021 has been entered. An action on the RCE follows. 


Status of the application

This Office Action is in response to Applicant's Application filed on 04/13/2021. Claims 1-18, and 20-21 are pending for this examination.

Foreign Priority Claimed
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in India on Dec 19, 2016. 

Invention Summary as understood by the Examiner



This section describes a simplified summary of the claimed subject matter in order to provide a basic understanding of the examiner on the subject matter. This summary is not an extensive overview and is not intended to identify key/critical elements or to delineate the scope of the claimed subject matter as presented in the disclosure. The applicant is not expected to comment on this section unless there is a gross misrepresentation of the invention which implies that the Examiner’s comprehension may be flawed. 

The invention of the instant application aims at providing a method of software update installation on a set of client devices. A client device sends an identifier. Using the identifier an update service decides a set of updates applicable to the set of clients. The update service provides a list of available updates using a UI. By entering a command using the UI, an operator selects the set of updates to be installed on the set of client devices. 

Examiner acknowledges the amendments but does not find them allowable at this time. The applicant is welcome to set up an interview with the examiner to discuss further amendments. Current amendment uses a term “metadata”. In light of the specification, this is a very broad term. Narrowing claim terms may help in advancing prosecution. 


Claim Interpretation

Claims use the term “specification”. Claim 3 recites “wherein the specification is according to a user group”. The specification recites in [00078] “In step 615, a specification of a user group 157 to which the software update 145 is to be applied is received, for example, through the administrator console.” In light of the specification, the examiner interprets the term “specification” to be any characteristics of a user group. 

Claims use the term “Operating system update service”. Specification [0028] “The software update data 130 includes information pertaining to software updates l45a ... 145b (collectively '"software updates 145") capable of being deployed or installed on client devices 106. Software updates 145 can include, for example, an operating system update, an application update, a driver update, a firmware update, or other update to a software component of the client device 106. ….For instance, an identifier 148 can be used to retrieve information associated with a particular software update 145 from the data store 115 or the operating system update service 109.” This shows that the name “operating system update service” is a misnomer. The operating system update service updates any kind of software update [not only operating system update]. For this examination, the examiner will consider the term “operating system update service” to mean any software update service.

Claims use the term “update metadata”. Specification recites in [00083] “Software update metadata 706 can include .infbr.rnat1on pertaining the one or more software updates 145 that are available (or were available) for installation on one or more client devices 106. In some examples, the software update metadata 706 pertaining to software updates 145 includes a type of the update, a revision number, a title of the update, a description of the update, an update classification, a date and time when the metadata for the revision of the update finished, downloading, a date and time when the revision of metadata for the update was authored,…..”. This shows that any data or information on an update can be considered “update metadata”.

Acknowledgement

Claims 1, 7 and 15 have been amended.
Claim 19 has been canceled and claim 21 has been added.
In light of applicant’s amendments to claims 1, 7 and 15, the 35 USC 112(a) and 112(b) rejections of these claims have been withdrawn.




Response to Amendment/Arguments
Applicants' arguments have been carefully and respectfully considered and addressed but found not persuasive. Arguments are moot in light of the new ground of rejection, which relies upon prior art made of record Roberts et al. (Patent No.: US 7,478,381) and Gourlay et al. (Pub. No.: US 2015/0074658). Accordingly, this action has been made FINAL. 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 7-11, 13, and 15-18, and 20 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Kiyoshi Yoshikawa (hereinafter Yoshikawa, Publication No.: US 2011/0302574) in view of Myers et al. (hereinafter Myers) Publication No.: US 2020/0099773 (claiming priority from provisional application no.: 62/292,524), in view of Giambalvo et al. (hereinafter Giambalvo, Patent No.: US 8,245,218) and further in view of Roberts et al. (hereinafter Roberts, Patent No.: US 7,478,381).

As per claim 1, (currently amended) Yoshikawa teaches, 

 A non-transitory computer-readable medium embodying program instructions executable in at least one computing device that, 

when executed by the at least one computing device, cause the at least one computing device to: 

publish, to an agent application on a client device enrolled in a management service, [a deployment profile] (“agent application” is any application running on a client and manages software/firmware update on the client. Yoshika Fig. 5 shows in step ST101 that a user registers (or enrolls) his/her electronic apparatus with an update management server. The term “deployment profile” has not been defined. In step ST107 update information is presented to the user at his/her apparatus. This shows publishing a deployment profile. Any application executing on the user device to see the update information is considered to be the “agent application”.) 

a deployable profile comprising a setting that specifies at least one restriction associated with download or installation of software updates by a subset of client devices comprising the client device; (Yoshika Fig. 5 step ST108 shows that there is a restriction with download or installation of the update. The restriction is “license agreement” in this case. This shows that a subset of the client devices will have restriction on installation depending on its license agreement.)  

receive, from the agent application, an identification of a software update available for the client device; (Yoshika shows in Fig. 5 step ST107 the user has received identification information of the update. Yoshika recites in [0018] "The new-agreement software and content information on the license agreement for the new-agreement software in relation to each other" also means a case where identification information identifying new-agreement software and identification information identifying its license agreement content information are in relation to each other.”) 
Yoshikawa teaches software update using an update management server. Yoshikawa does not explicitly mention, “receive, in an administrator console associated with the management service, a specification of the subset of client devices to apply the software update; and in response to an input being received in the administrator console, direct the agent application of at least one client device in the subset to install the software update.” However, in analogous art of managed software update, Myers teaches, 
receive, in an administrator console associated with the management service, a specification of the subset of client devices to apply the software update;  (Please note “specification of the subset” has not been defined. Myers recites in [0146] “Referring now to FIG. 3C, after viewing the upgrade benefits summary 310, the administrator can then click on an "Migrate Users" option and be redirected to the interface 300C. The interface 300C includes the upgrade user migration list 320, which enables the administrator to specify specific end-users to migrate the upgrade to after implementation.” Here user migration list 320 is the specification of the subset of devices.)
in response to an input being received in the administrator console, direct the agent application of at least one client device in the subset to install the software update. (Myers recites in [0146] last sentence “This interface allows an administrator to selectively migrate specific users or groups of users to the new upgraded version.” This shows that after performing the steps of selection of users to be upgraded, specific users are migrated to the updated version or the update is installed. Whatever utility in the user device installs the update can be considered to be the agent application.) 
Therefore, it would have been obvious to a person of the ordinary skill in the art before the effective filling date of the invention to modify the above teaching of Yoshikawa of managed software update by incorporating the teaching “receive, in an administrator console associated with the management service, a specification of the subset of client devices to apply the software update; in response to an input being received in the administrator console, direct the agent application of at least one client device in the subset to install the software update” of Myers. The modification would have been obvious because one of the ordinary skills of the art would have implemented the function of an administrator to monitor the updates and approve updates as necessary. 

Yoshikawa and Myers teach software update using an update management server. They do not explicitly mention, “provide software update metadata associated with the software update to the administrator console based on a query for the software update,” However, in analogous art of managed software update, Giambalvo teaches, 

provide software update metadata associated with the software update to the administrator console based on a query for the software update, (Giambalvo recites in column 8 starting at line 60, “Through the administration user interface 218, an administrator may also explicitly authorize the distribution of updates to client computers or child update service nodes, configure the update service node 200 to periodically query its parent update service node for new updates, configure reporting parameters and view internal reports, and the like. As mentioned above, while the administration user interface 218 permits an administrator to exercise control over aspects of the update service node 200, …”. This shows the administrator can get information on an update by querying. The query returns some data on the update. It has been shown in the “Claim Interpretation” section above, that in light of the specification, any data pertaining to an update is “update metadata”.)

Therefore, it would have been obvious to a person of the ordinary skill in the art before the effective filling date of the invention to modify the above teaching of Yoshikawa and Myers of managed software update by incorporating the teaching “provide software update metadata associated with the software update to the administrator console based on a query for the software update,” of Giambalvo. The modification would have been obvious because one of the ordinary skills of the art would have implemented the function of an administrator to monitor the updates by querying the update server to get appropriate information and approve updates as necessary. 

Yoshikawa, Myers and Giambalvo teach software update using an update management server. They do not explicitly mention, “wherein the software update metadata is received as part of a synchronization with an operating system update service;”. However, in analogous art of managed software update, Roberts teaches, 

wherein the software update metadata is received as part of a synchronization with an operating system update service; and (In light of specification “operating system update service” means any update service. Please refer to the “Claim Interpretation” section above. Roberts Fig. 7 step 704 and 706 shows synchronization with the sever [or “operating system update service”]. Also please refer to Fig. 10.)

 Therefore, it would have been obvious to a person of the ordinary skill in the art before the effective filling date of the invention to modify the above teaching of Yoshikawa, Myers and Giambalvo of managed software update by incorporating the teaching “wherein the software update metadata is received as part of a synchronization with an operating system update service;” of Roberts. The modification would have been obvious because one of the ordinary skills of the art would have implemented the function of a regular synchronizing the administrator’s console with the update server so that the administrator always has the latest update.   

As per claim 2, (original) Myers teaches, 
wherein the at least one computing device is further directed to: obtain, from a software update service, metadata associated with the software update. (Myers recites in [0190] starting at line 7, “Each of the server environments 530 may also store data that is used to migrate various application components of the enterprise applications between different server environments. For example, such data can include required resources for content transfer between different environments, types of data that are migrated (e.g., metadata, object definitions, data source connections, object dependencies), resources or information associated with data to be migrated (e.g., user lists, user groups, directories, etc.), or configurations associated with data to be migrated (e.g., security settings, notifications, user-specified settings, etc.).”

As per claim 3, (original) Myers teaches, 
wherein the specification is according to a user group. (Myers recites in [0147] “In the example depicted, the administrator can select a specific subset of users (e.g., administrators and developers) such that the upgrade implementation is only migrated to a particular testing team that can then perform manual testing of the upgrade to verify the performance information included within the upgrade package 132.” This shows that the specification indicates users groups like administrators or developers, etc.) 

As per claim 4, (original) Myers teaches, 
wherein the setting specifies a particular type of software update that requires an administrator approval before installation of the particular type of software update on the at least one client device. (Myers recites in [0147] starting at line 6, “In this example, after implementing the upgrade, the upgraded version" 10.X" is migrated only to the two identified groups, whereas the unselected groups that include end-users ( e.g., CXO and data scientists) can use the initial version " 10.1" without any interruptions to prior configuration.” This shows that version x needs administrator approval before installation.) 
 
As per claim 5, (previously presented) Myers teaches, 
wherein the input specifies the administrator approval. (This claim seems to mean that before installation of an update an administrative approval is needed. Myers Fig. 3C shows selection of groups and some individuals are selected by the administrator to be migrated to an updated version.)  

As per claim 6, (original) Giambalvo teaches, 
wherein the software update comprises an update to a software component of the at least one client device. (This claim seems to mean that a software component of at least one client application is updated. Yoshikawa shows in Fig. 5, an electronic apparatus. Here in steps ST 110 and ST112 software of the electronic apparatus gets updated.

As per claims 7-11 and 14, these are system claims that substantially parallel the limitations of the medium claims 1- 6, respectively. It would have been obvious to one of ordinary skill in the art at the time of the invention to implement the prescribed medium steps as a system. 

As per claims 15-18, these are method claims that substantially parallel the limitations of the medium claims 1- 4, respectively. It would have been obvious to one of ordinary skill in the art at the time of the invention to implement the prescribed medium steps as a system. 

As per claim 13, (original) Yoshikawa teaches, 
wherein publishing the deployment profile to the agent application on the client device causes the agent application to delay or prevent installation of the software update. (Yoshikawa Fig. 5 step ST 110 shows delay or prevention of software update depending on acceptance or non-acceptance of new license agreement.)  

As per claim 20, this is a method claim that substantially parallels the limitations of the system claims 13. It would have been obvious to one of ordinary skill in the art at the time of the invention to implement the prescribed system steps as a method. 

Claim 12 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Yoshikawa, Myers, Giambalvo and Roberts as applied to claim 10 in light of Delacourt et al. (hereinafter Delacourt, Pub. No.: US 2016/0132805). 

As per claim 12, (original) Yoshikawa, Myers, Giambalvo and Roberts teach software update using an update management server. They do not explicitly mention, “wherein the program instructions, when executed, further direct the at least one computing device to cause, in the administrator console, a display of an approval status corresponding to the administrator approval.” However, in analogous art of managed software update, Delacourt teaches, 
wherein the program instructions, when executed, further direct the at least one computing device to cause, in the administrator console, a display of an approval status corresponding to the administrator approval. (Delacourt recites in [0185] starting at line 6, “In some embodiments, the IT administrator may be able to control the maintenance window in which application updates are applied to the computing resource instances of its end users.” Delacourt recites in [0187] starting at line 17, “In some embodiments, while the resource stack is in this state, the IT administrator and/or end user who initiated the operation on the product may be able to view the current approval step through the administrator/management console or end user console to track the progress of the product through the approval process.”)
Therefore, it would have been obvious to a person of the ordinary skill in the art before the effective filling date of the invention to modify the above teaching of Yoshikawa, Myers, Giambalvo and Roberts of managed software update by incorporating the teaching “wherein the program instructions, when executed, further direct the at least one computing device to cause, in the administrator console, a display of an approval status corresponding to the administrator approval” of Delacourt. The modification would have been obvious because one of the ordinary skills of the art would have implemented the function of an administrator to monitor the updates and approve updates as necessary using an administrator console.

Claim 21 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Yoshikawa, Myers, Giambalvo and Roberts as applied to claim 15 in light of Gourlay et al. (hereinafter Gourlay, Pub. No.: US 2015/0074658). 

As per Claim 21, (New) Yoshikawa, Myers, Giambalvo and Roberts teach software update using an update management server. They do not explicitly mention, “further comprising: synchronizing the software update metadata with the operating system update service based on a predefined interval.” However, in analogous art of software update, Gourlay teaches,
further comprising:
synchronizing the software update metadata with the operating system update service based on a predefined interval. (Gourlay recites in [0053] starting at line 7 “The services 304 can include, e.g., software update, customer support, sensor data collection/logging, remote access, remote or distributed control, or use suggestions (e.g., based on collected operation data 304 to improve performance, reduce utility cost, etc.). Data associated with the services 304 can be stored at the remote server or cloud-computing system 264 and the remote server or cloud-computing system 264 can retrieve and transmit the data at an appropriate time (e.g., at regular intervals, upon receiving request from a user, etc.).” This shows software update and other data gets synchronized at regular interval. Please note software update includes software update metadata. Also “use suggestions” can be considered a metadata for the update.) 

Therefore, it would have been obvious to a person of the ordinary skill in the art before the effective filling date of the invention to modify the above teaching of Yoshikawa, Myers, Giambalvo and Roberts of managed software update by incorporating the teaching “further comprising: synchronizing the software update metadata with the operating system update service based on a predefined interval” of Gourlay. The modification would have been obvious because one of the ordinary skills of the art would have implemented the function of an administrator to monitor the updates by synchronizing the update server with the computing environment at a regular interval.

Conclusion

Examiner has cited particular columns, line numbers, references, or figures in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses to fully consider the reference in entirety, as potentially teaching all or part of the claimed invention. See MPEP §§ 2141.02 and 2123.

Contact Information


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOSSAIN MORSHED whose telephone number is (571)272-3335.  The examiner can normally be reached on Monday - Friday 8AM - 5PM. The fax number and the email address for the examiner is (571)273-3335 and hossain.morshed@uspto.gov. Please note that an applicant can send email messages to the examiner but the examiner cannot send email messages to the applicant without written authorization from the applicant. An applicant can authorize the examiner for email communication by mentioning the following in an email, “According to MPEP 502.03, recognizing that Internet communications are not secure, I hereby authorize the examiner to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on (571)272-3708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HOSSAIN M MORSHED/Primary Examiner, Art Unit 2191                                                                                                                                                                                                        April 21, 2021